Citation Nr: 1705947	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-08 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by heat exhaustion.  

2.  Entitlement to an initial compensable disability rating for right foot plantar fasciitis.  

3.  Entitlement to an initial compensable disability rating for left foot plantar fasciitis.  


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to November 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to an initial compensable rating for left and right foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current disability manifested by heat exhaustion has not been demonstrated during the current claim.    


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by heat exhaustion are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran filed the current claim for service connection for heat exhaustion in October 2009.  A review of the medical evidence of record dated since October 2009 fails to demonstrate a diagnosis of or treatment for a disability manifested by heat exhaustion.  While he had two episodes of heat exhaustion during service in July 1989 and July 1991, he did not have another episode of heat exhaustion or any disability shown to be causing or caused by heat exhaustion throughout the remaining 18 years of service.  The Veteran had multiple examinations over the course of his service and a disability manifested by or stemming from heat exhaustion was not diagnosed at any time.  

The Veteran received an examination in connection with his claim for service connection in October 2009.  The VA examiner found that the heat exhaustion experienced during service had resolved and, therefore, there was no current diagnosis related to his claim.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability, particularly for disabilities that are observable with the senses.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board acknowledges the Veteran's reports that since his episodes of heat exhaustion in 1989 and 1991 he has not "been the same" and that he has felt the need to avoid being in the heat.  However, the Veteran has not reported that he has actually experienced an episode of heat exhaustion or any specific disability causing or stemming from heat exhaustion since the institution of the claim.  He has not identified any treatment for such a disability or symptom since the claim.  Rather, he has expressed the desire to avoid heat in order to avoid another episode.  The Board finds the 2009 VA examiner's opinion to be more probative than the Veteran's statements when concluding that a current disorder is not currently shown.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  Moreover, the fact that the Veteran had many examinations conducted during service since July 1991, each of which did not demonstrate a current disability or sequelae related to his episodes of heat exhaustion, weighs heavily against the claim.  

Given the lack of medical evidence demonstrating a current disability, the Board must conclude that the preponderance of the evidence is against the claim for service connection for a disability manifested by heat exhaustion, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in September 2009. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records are associated with the claims file and the Veteran has not identified any outstanding and available treatment records to VA.  

VA provided an adequate examination.  As discussed above, the Board finds that the VA medical examination obtained in this case is adequate, as it is predicated on a full examination of the Veteran.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided all necessary findings as well as a complete rationale for the opinion stated, relying on the evidence reviewed.  The Veteran has not reported any new symptoms, treatment, or disability which would trigger VA's duty to provide a new VA examination.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 


ORDER

Service connection for a disability manifested by heat exhaustion is denied.  


REMAND

During the October 2009 VA examination, the right and left foot plantar fasciitis was found to be tender to palpation but not painful upon rest or use.  Subsequent treatment records in 2010 and 2011 demonstrate complaints of pain on use, aggravated by prolonged standing, walking, and running as well as injections received and orthotics prescribed as treatment for such pain.  In an April 2012 VA Form 9, the Veteran reported that he has recurrent painful motion and limitation of motion of his feet due to his service-connected plantar fasciitis.  

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 
1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 
21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  As the claim demonstrates that the Veteran's disability may have worsened since the last examination in October 2009, a new examination must be provided to assess the current severity of his right and left foot plantar fasciitis.  

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of "38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Under 
38 C.F.R. § 4.59 (2016), "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, the 2009 VA examination report addressing the right and left foot provided only range of motion findings noted to be on active motion and did not address range of motion findings in passive motion and weight-bearing and nonweight-bearing.  This information must be provided upon reexamination.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any relevant treatment and authorize VA to obtain such records if they are with a private provider.  Then, obtain all identified records.   

2.  Schedule the Veteran for a new VA examination, to determine the current nature and severity of his right and left foot plantar fasciitis.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies, including x-rays, should be performed.

The examiner should identify the nature and severity of all manifestations of the Veteran's plantar fasciitis. 

The evaluation of the ankles/feet should include range of motion studies.  The examiner should address any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should address at what point pain begins.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016 this should be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional impact of the Veteran's bilateral plantar fasciitis.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


